 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE TRUJILLO,                                     Case No. 1:18-cv-01114-LJO-EPG

12                   Plaintiff,                         ORDER RE: STIPULATION TO
                                                        AMEND SCHEDULING ORDER
13          v.
                                                        (ECF No. 15)
14   LUCIA OROZCO, et. al.

15                   Defendants.

16
17           Pursuant to the stipulation of the parties (ECF No. 15), and finding that good cause exists,

18           IT IS ORDERED that the Scheduling Order, entered December 18, 2018 (ECF No. 14) is

19   modified to extend the deadline for the parties to seek leave to amend pleadings to April 5, 2019.

20   All other terms and conditions of the Scheduling Order (ECF No. 14), remain in full force and

21   effect, including the pretrial and trial dates.

22
     IT IS SO ORDERED.
23
24       Dated:     February 26, 2019                            /s/
                                                            UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                        1
     ____________________________________________________________________________________________________
      JOINT STIPULATION FOR ORDER TO CONTINUE TIME FOR DEFENDANT TO RESPOND TO COMPLAINT; ORDER THEREON
